 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TAPATIO FOODS, LLC, a California                 No. 1:19-cv-000335-DAD-SKO
      Limited Liability Company,
12
                        Plaintiff,
13                                                     ORDER DIRECTING THE CLERK TO
             v.                                        TERMINATE DEFENDANTS PAUL
14                                                     ANTHONY SALCIDO AND NATURAL
      HUSSAIN MOHAMED ALFARH, an                       MEDICINALS, INC.
15    individual, SMOKERS PARADISE &
      MORE INC., a California Corporation,             (Doc. 13)
16    SULAIMAN WALEED RODRIGUEZ, an
      individual, PAUL ANTHONY SALCIDO,
17    an individual, and NATURAL
      MEDICINALS, INC., a California
18    Corporation,
19                      Defendants.
20
21
            On June 26, 2019, Plaintiff filed a “Notice of Voluntary Dismissal Without Prejudice”
22
     dismissing only the claims against Defendants Paul Anthony Salcido and Natural Medicinals, Inc.
23
     (Doc. 13.)
24
            In relevant part, Rule 41(a)(1)(A) provides:
25
            [A] plaintiff may dismiss an action without a court order by filing: (i) a notice of
26          dismissal before the opposing party serves either an answer or a motion for
27          summary judgment; or (ii) a stipulation of dismissal signed by all parties who have
            appeared.
28
 1   Fed. R. Civ. P. 41(a)(1)(A). “The plaintiff may dismiss some or all of the defendants, or some or

 2   all of his claims, through a Rule 41(a)(1) notice,” and the dismissal “automatically terminates the

 3   action as to the defendants who are the subjects of the notice.” Wilson v. City of San Jose, 111

 4   F.3d 688, 692 (9th Cir. 1997).

 5            Plaintiff filed this notice before either Defendant Paul Anthony Salcido or Defendant

 6   Natural Medicinals, Inc. served an answer or a motion for summary judgment. Thus, pursuant to

 7   Rule 41(a)(1)(A)(i), Plaintiff has voluntarily dismissed this matter, without prejudice, as to

 8   Defendants Paul Anthony Salcido and Natural Medicinals, Inc. Accordingly, the Clerk of Court is

 9   directed to TERMINATE Defendants Paul Anthony Salcido and Natural Medicinals, Inc.

10            This case shall remain OPEN pending resolution of Plaintiff’s case against the remaining

11   defendants.

12
     IT IS SO ORDERED.
13

14   Dated:     June 26, 2019                                     /s/   Sheila K. Oberto             .
                                                       UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
